DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV shown in Figs. 5(a)-5(c) in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note: Applicant asserts that claims 1-10 read on Species IV. However, claims 7-9 require the limitation “wherein a plurality of rows of intermeshing teeth are provided, which are connected to each other in axial direction of the gearwheel, in particular where three rows are provided”. This limitation is only shown in Species I-III. As such, claims 7-9 have been withdrawn.

Status of Claims
	This Office Action is in response to the application filed on 10/10/2019. Claims 1-13 are presently pending and are presented for examination.
Claims 7-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 10/10/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1-6 and 10 objected to because of the following informalities:
Claim 1 line 3 reads “in radial”, --in a radial-- is suggested.
Claim 2 line 2 reads “in circumferential”, --in a circumferential-- is suggested.
Claim 3 line 1 reads “the number”, --a number-- is suggested.
Claim 3 line 2 reads “the number”, --a number-- is suggested.
Claim 4 line lines 1-2 reads “those intermeshing”, --intermeshing-- is suggested.
Claim 4 line 2 reads “relative to a tooth”, --relative to an associated tooth-- is suggested.
Claim 4 line 3 reads “those intermeshing”, --intermeshing-- is suggested.
Claim 4 line 3 reads “relative to a tooth”, --relative to an associated tooth-- is suggested.
Claim 4 line 4 reads “differently far in radial”, --differently in the radial-- is suggested.
Claim 4 line 5 reads “a tooth”, --the associated tooth-- is suggested.
Claim 4 line 6 reads “in radial”, --in the radial-- is suggested.
Claim 4 line 6 reads “the corresponding tooth”, --the associated tooth-- is suggested.
Claim 5 line 1 reads “the respective”, --the-- is suggested.
Claim 6 line 2 reads “in axial”, --in an axial-- is suggested.
Claim 10 line 3 reads “the axial”, --an axial-- is suggested.
Claim 10 line 4 reads “an undercut in the longitudinal section in axial”, --the undercut in a longitudinal section in the axial-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 3 recites the limitation “cross-section”. However, it is unclear which direction a cross-section is taken from. Since a cross-section can be taken from multiple directions, i.e., axial, radial, etc., the limitation is ambiguous. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 1 lines 3-4 recite the limitation “in radial direction”. It is unclear which element the “radial” direction is referring to. 
Claim 1 line 6 recites the limitation “partially complementary”. The term “partially” is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation “the intermeshing teeth are each arranged substantially in circumferential direction centrally and radially inwards to an associated tooth or tooth gap of the toothed ring”. It is unclear if this limitation requires each tooth to be centrally and radially inwards of a tooth or each tooth to be centrally and radially inwards of a tooth gap, or if the limitation requires each tooth to be centrally and radially inwards of a tooth or a tooth gap. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 4 line 4 reads “in particular”. It is unclear if this is preferred limitation or if the limitation is required.
Claim 6 line 4 reads “in particular”. It is unclear if this is preferred limitation or if the limitation is required.
Claim 10 line 2 reads “preferably”. It is unclear if this is preferred limitation or if the limitation is required.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kikuchi (US 20120067151 A1).
Regarding claim 1, Kikuchi discloses a multi-piece gearwheel (see Fig. 2, 24) having an inner core section (see Fig. 3, 55) and an outer toothed ring (56) with an external toothing (56a), wherein the core section has intermeshing teeth (64) extending radially outwards (see Fig. 3), which in cross-section have an undercut in radial direction (see Fig. 4, space between 65a and 65b), wherein the toothed ring has recesses (recesses between 72), which originate from an inner side of the toothed ring (58) and extend radially outwards (see Fig. 4), wherein the recesses are at least partially complementary to the intermeshing teeth (see Fig. 4, wherein the recesses between 72 are complimentary to 64), and wherein the intermeshing teeth are received in the recesses (see Fig. 4).
Regarding claim 5, Kikuchi discloses the respective cross-section of the intermeshing teeth (see Fig. 4, 64) tapers starting from the core section first (see Fig. 4, wherein 64 tapers near 65a) and then widens (see Fig. 4, wherein 64 widens at 65b) again to form the undercut (see Fig. 4, space between 65a and 65b).
the cross-section of the intermeshing teeth in axial view (see Fig. 4, 64) is formed substantially by a conical trapezoid tapered radially outwards (see Fig. 4, wherein 64 is a conical trapezoid tapered radially outward (upward in the figure)), to whose radial end an elliptical segment is connected (segment of 65c), in particular wherein the elliptical segment is a circular segment (see Fig. 4, wherein a segment of 65c is circular).
Regarding claim 10, Kikuchi discloses at least one of the intermeshing teeth see Fig. 4, 64), preferably a plurality of circumferentially-spaced intermeshing teeth (see Fig. 4, each of 64) extends/extend only over a portion of the axial extension of the core section, and/or has/have an undercut (space between 65a and 65b) in the longitudinal section in axial direction (see Fig. 4).

Claim(s) 1, 5-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 20170166239 A1).
Regarding claim 1, Kim discloses a multi-piece gearwheel (see Fig. 5) having an inner core section (see Fig. 2, 310) and an outer toothed ring (see Fig. 5, 320) with an external toothing (320a), wherein the core section has intermeshing teeth (see Fig. 2, 311) extending radially outwards (see Fig. 2), which in cross-section have an undercut in radial direction (see Fig. 3, undercuts of 315), wherein the toothed ring has recesses (see Fig. 5, recesses in which 311 are provided), which originate from an inner side of the toothed ring (radially inward side of 320) and extend radially outwards (see Fig. 5), wherein the recesses are at least partially complementary to the intermeshing teeth (see Fig. 5, wherein the recesses in which 311 are provided are complimentary to 311), and wherein the intermeshing teeth are received in the recesses (see Fig. 5).
Regarding claim 5, Kim discloses the respective cross-section of the intermeshing teeth (see Fig. 3, 311) tapers starting from the core section first and then widens again to form the undercut (see Fig. 3, wherein 311 tapers starting from the radially inward V-shape on both sides of 311 and widens at each protrusion 315 to form undercuts).
Regarding claim 6, Kim discloses the cross-section of the intermeshing teeth in axial view (see Fig. 3, 311) is formed substantially by a conical trapezoid tapered radially outwards (see Fig. 3, wherein 311 forms a substantially conical trapezoid tapered radially outward (downward in the figure)), to whose radial end an elliptical segment (a segment of 313) is connected, in particular wherein the elliptical segment is a circular segment (see Fig. 3, wherein a segment of 313 is circular).
Regarding claim 10, Kim discloses at least one of the intermeshing teeth (see Fig. 2, 311) preferably a plurality of circumferentially-spaced intermeshing teeth see Fig. 2, each 311) extends/extend only over a portion of the axial extension of the core section, and/or has/have an undercut (undercuts of 315) in the longitudinal section in axial direction (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170166239 A1) in view of Imagaki (US 20080178697 A1).
Regarding claim 2, Kim discloses the intermeshing teeth (see Fig. 5, 311) are each arranged substantially in circumferential direction centrally and radially inwards to an associated tooth (320a). Kim fails to disclose the intermeshing teeth are each arranged centrally and radially inwards to an associated tooth gap of the toothed ring. However, Imagaki teaches twice as many intermeshing teeth (see Fig. 4, there are 90 teeth of 41a) as there are external teeth (see Fig. 4, there are 45 teeth 42a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kim with twice the number of intermeshing teeth as there is external teeth, as taught by Imagaki, to integrally couple the tooth body to the core (see paragraph [0030]); and to prevent relative movement between the tooth body and the core in the rotation direction and the tooth-width direction (see paragraph [0031]). As a result of the combination, the following limitation would necessarily result: the intermeshing teeth (Kim, 311) are each arranged centrally and radially inwards to an associated tooth gap (Kim, gap between each 320a) of the toothed ring (Kim, 320). Kim discloses a single intermeshing tooth 311 provided into a 
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the number of intermeshing teeth (Kim, 311; Imagaki, 41a) is twice as large as the number of teeth of the external toothing (Kim, 320a; Imagaki, 41a).
Regarding claim 4, the combination of claim 2 elsewhere above would necessarily result in the following limitations: those intermeshing teeth (Kim, 311), which are arranged radially inwards relative to a tooth (Kim, see Fig. 5), and those intermeshing teeth (Kim, 311), which are arranged radially inwards relative to a tooth gap (Kim, 311), extend differently far in radial direction (the combination of claim 2 above would result in intermeshing teeth 311 of Kim provided in the gaps between external teeth 320a of Kim. However, one having ordinary skill in the art would recognize that the gaps between the external teeth 320a of Kim are radially inward to the radially outward portion of intermeshing teeth 311. Since no reference discloses the intermeshing teeth 311 extending radially outward past the inner core section, it would result in shorter intermeshing teeth 311 between the gaps in external teeth 320a), in particular, wherein at least one of the intermeshing teeth (Kim, 311), which is arranged radially inwards relative to a tooth (Kim 320a), extends in radial direction into the corresponding tooth (Kim, Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658